 Case 17-02029       Doc 92     Filed 01/15/20   Entered 01/15/20 14:15:11        Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF CONNECTICUT
                                  BRIDGEPORT DIVISION

In re:                                                 :   Chapter 7
                                                       :
MICHAEL S. GOLDBERG, LLC, and                          :   Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                   :   Substantively Consolidated
                                                       :
               Debtors.                                :
                                                       :
                                                       :
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR                    :   Adv. Proc. No. 17-02029
THE SUBSTANTIVELY CONSOLIDATED                         :
ESTATE OF MICHAEL S. GOLDBERG, LLC                     :
AND MICHAEL S. GOLDBERG,                               :
                                                       :
               Plaintiff,                              :
v.                                                     :

DEI PROPERTY MANAGEMENT, LLC, ROLAND                   :
G. LABONTE, MARILYN P. LABONTE, ROLAND                 :
G. LABONTE, TRUSTEE OF THE ROLAND G.                   :
LABONTE RECOCABLE TRUST, MARILYN P.                    :
LABONTE, TRUSTEE OF THE MARILYN P.                     :
LABONTE REVOCABLE TRUST, MARILYN P.                    :
LABONTE, TRUSTEE OF THE MARILYN P.                     :
LABONTE 2015 REVOCABLE TRUST, and                      :
SCOTT A. LABONTE,                                      :
                                                       :
               Defendants.                             :
___________________________________________            :

         JOINT MOTION FOR ENTRY OF THIRD AMENDED PRETRIAL ORDER

         Pursuant to Fed. R. Civ. P. 16(b)(4), made applicable to this proceeding by Fed. R.

Bankr. P. 7016, and D. Conn. L. Civ. R. 16(b), made applicable to this proceeding by D. Conn.

LBR. 1001-1(1)(b), the Plaintiff, James Berman, the Chapter 7 Trustee for the substantively

consolidated bankruptcy estate of Michael S. Goldberg, LLC and Michael S. Goldberg,

sometimes d/b/a Acquisitions Unlimited Group (the “Trustee”), and Defendant’s DEI Property
    Case 17-02029           Doc 92       Filed 01/15/20       Entered 01/15/20 14:15:11   Page 2 of 5



Management, LLC, Roland G. LaBonte, Marilyn P. LaBonte, Roland G. LaBonte, Trustee of the

Roland G. LaBonte Revocable Trust, Marilyn P. LaBonte, Trustee of the Marilyn P. LaBonte

Revocable Trust, Marilyn P. LaBonte, Trustee of the Marilyn P. LaBonte 2015 Revocable Trust,

and Scott A. LaBonte (collectively “Defendants”), through their respective undersigned counsel,

jointly move for the entry of a Third Amended Pretrial Order with the following deadlines:

           1.       Opening expert reports shall be served by the party bearing the burden of proof on
                    an issue by April 3, 2020; 1

           2.       Responsive expert reports shall be served by June 3, 2020;

           3.       Expert discovery shall be completed by August 31, 2020;

           4.    The case shall be trial ready by the earlier of October 1, 2020 or within forty-five
                 (45) days of the Court’s ruling on a dispositive motion that does not dispose of the
                 entire case.
           As good cause for the granting of the entry of the relief requested herein, the parties state

as follows:

           1.       A Second Amended Pretrial Order entered on September 24, 2018. (See Docket

Index (“D.I.”) Nos. 61, 62). On December 28, 2018, the parties filed a joint motion for stay to

permit them to pursue mediation of this and other pending and to-be-filed claims. (Id., at 69).

The joint motion for stay was granted by order dated January 18, 2019. (Id., at 70).

           2.       The stay was continued by agreement and order dated August 8, 2019, see D.I.

Nos. 77, 78, and was further continued by agreement and order dated September 16, 2019. (Id.,

at 80, 81).

           3.       On September 30, 2019, the parties filed a Stipulation and Order Maintaining and

Extending Existing Stay. (See, D.I. No. 84). By order dated October 2, 2019, this case was stayed

pending agreement of the parties or further Court order. (Id, at 86).



1
    The parties agree that fact discovery is complete.

                                                          2
 Case 17-02029       Doc 92     Filed 01/15/20       Entered 01/15/20 14:15:11      Page 3 of 5



       4.      On November 27, 2019, Defendants filed a motion to terminate the exiting stay.

(See D.I. No. 87). The Trustee opposed the motion to terminate the stay. (See D.I. No. 88).

Following the entry of an order by the Hon. Alvin W. Thompson vacating a stay in a related

proceeding on January 6, 2020, counsel for the parties met, conferred and agreed upon the

above- proposed Third-Amended Pretrial Order deadlines.

       5.      The entry of the parties’ Proposed Third-Amended Pretrial Order deadlines by the

Court will resolve the Defendants’ pending motion to terminate stay.

       6.      The Pretrial Order has been previously amended on two occasions.

       WHEREFORE, the Parties respectfully request that this Court enter a Third-Amended

Pretrial Order with the deadlines set forth above.

       Dated at Bridgeport, Connecticut this 15th day of January, 2020



James Berman, Chapter 7 Trustee for the              Roland G. LaBonte, Marilyn P. LaBonte,
Substantively Consolidated Estate of Michael         Roland G. LaBonte, Trustee of the Roland G.
S. Goldberg, LLC                                     LaBonte Revocable Trust, Marilyn P. LaBonte,
and Michael S. Goldberg                              Trustee of the Marilyn P. LaBonte Revocable
                                                     Trust, Marilyn P. LaBonte, Trustee of the
By: /s/ James M. Moriarty                            Marilyn P. LaBonte 2015 Revocable Trust, and
   James M. Moriarty (ct21876)                       Scott A. LaBonte
   ZEISLER & ZEISLER, P.C.
   10 Middle Street, 15th Floor                      By: /s/ Mark H. Dean
   Bridgeport, Connecticut 06604                        Mark H. Dean, Esq. (ct01935)
   Tel: (203) 368-4234                                  Mark H. Dean, P.C.
   Email: jmoriarty@zeislaw.com                         241 Main Street, Suite 501
                                                        Hartford, CT 06106
                                                        Tel.: (860) 541-6699
                                                        Email: mdean@mhdpc.net




                                                 3
 Case 17-02029        Doc 92      Filed 01/15/20       Entered 01/15/20 14:15:11         Page 4 of 5



                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                   BRIDGEPORT DIVISION

In re:                                                       :   Chapter 7
                                                             :
MICHAEL S. GOLDBERG, LLC, and                                :   Case No. 09-23370 (JAM)
MICHAEL S. GOLDBERG,                                         :   Substantively Consolidated
                                                             :
                Debtors.                                     :
                                                             :
                                                             :
JAMES BERMAN, CHAPTER 7 TRUSTEE FOR                          :   Adv. Proc. No. 17-02029
THE SUBSTANTIVELY CONSOLIDATED                               :
ESTATE OF MICHAEL S. GOLDBERG, LLC                           :
AND MICHAEL S. GOLDBERG,                                     :
                                                             :
                Plaintiff,                                   :
v.                                                           :

DEI PROPERTY MANAGEMENT, LLC, ROLAND                         :
G. LABONTE, MARILYN P. LABONTE, ROLAND                       :
G. LABONTE, TRUSTEE OF THE ROLAND G.                         :
LABONTE REVOCABLE TRUST, MARILYN P.                          :
LABONTE, TRUSTEE OF THE MARILYN P.                           :
LABONTE REVOCABLE TRUST, MARILYN P.                          :
LABONTE, TRUSTEE OF THE MARILYN P.                           :
LABONTE 2015 REVOCABLE TRUST, and                            :
SCOTT A. LABONTE,                                            :
                                                             :
               Defendants.                                   :
___________________________________________


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on the 15th day of January, 2020, the foregoing was

electronically filed with the United States Bankruptcy Court, District of Connecticut, Bridgeport

Division. Notice of this filing will be sent electronically to all registered e-filers in this case by




                                                   4
 Case 17-02029       Doc 92     Filed 01/15/20       Entered 01/15/20 14:15:11       Page 5 of 5



operation of the Court’s electronic filing system. Parties may access this filing through the

Court’s CM/ECF system.

                                              / s / James M. Moriarty
                                             James M. Moriarty (ct21876




                                                 5
